Citation Nr: 0011155	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Esquire 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from April 1967 to April 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 and an October 1998 rating 
decision of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), in which entitlement 
to service connection for cause of the veteran's death was 
denied and entitlement to service connection for cause of the 
veteran's death as a result of exposure to herbicides was 
denied.  

The appellant has submitted medical records from Unity 
Hospice Services, dated July 1998 to August 1998 and VA 
Medical Center, Birmingham, records dated February 1998 to 
July 1998.  The RO was not provided an opportunity to 
consider the additional evidence as it was sent directly to 
the Board.  

The appellant has a right to have this evidence considered 
first by the RO.  Unless the appellant waives that right, the 
new evidence must be returned to the RO for consideration.  
38 C.F.R. § 20.1304 (1999).  Since there is no such waiver of 
record, the case must be returned to the RO for review of the 
newly submitted evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the additional 
evidence submitted.  

2.  The RO should then issue a 
supplemental statement of the case with 
reference to the additional evidence 
submitted.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


